  Case 1:19-cr-00386-PKC Document 22 Filed 01/08/20 Page 1 of 2 PageID #: 48




FJN
F. #2018R01809

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
– – – – – – – – – – – – – – – –X

UNITED STATES OF AMERICA                         BILL OF PARTICULARS

       – against –                               Criminal Docket No. 19-386 (PKC)

MUSTAFA GOKLU,
   also known as “Mustangy,”

                        Defendant.

– – – – – – – – – – – – – – – –X

               The United States of America, by and through RICHARD P. DONOGHUE,

United States Attorney for the Eastern District of New York, and Francisco J. Navarro,

Assistant United States Attorney, hereby files the following Bill of Particulars for Forfeiture

of Property.

               The above-captioned Indictment seeks forfeiture of property pursuant to Title

18, United States Code, Sections 982(a)(1). The United States hereby gives notice that, in

addition to the forfeiture allegations in the above-captioned Indictment, the United States
  Case 1:19-cr-00386-PKC Document 22 Filed 01/08/20 Page 2 of 2 PageID #: 49




seeks forfeiture of the following property pursuant 21 U.S.C. § 982(a)(1), as to the sole

Count of the Indictment:

               (a) eighty-six thousand four hundred fifty dollars and zero cents ($86,450.00)
                   in United States currency, seized from the defendant on or about April 30,
                   2019;

               (b) one black 2013 Mercedes Benz S350, bearing New York license plate
                   number JER4428, and with Vehicle Registration Number
                   WDDNG8DB2DA515230, seized on or about April 30, 2019; and

               (c) 0.9494761 Bitcoin, seized from the defendant’s Mycelium wallet on or
                   about May 1, 2019.

               The United States reserves the right to supplement or amend this Bill of

Particulars.

Dated: Brooklyn, New York
       January 8, 2020

                                                   Respectfully submitted,

                                                   RICHARD P. DONOGHUE
                                                   United States Attorney

                                            By:              /s/
                                                   Francisco J. Navarro
                                                   Assistant United States Attorney
                                                   (718) 254-6007




                                               2
